                 Case 20-12841-MFW                 Doc 995        Filed 07/06/21         Page 1 of 34




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)

                                                                Objection Deadline: July 13, 2021 at 4:00 p.m. (ET)
                                                                Hearing Date: August 3, 2021 at 10:30 a.m. (ET)


  COVER SHEET FOR COMBINED SECOND INTERIM APPLICATION AND FINAL
APPLICATION OF GREENBERG TRAURIG, LLP, COUNSEL TO THE DEBTORS, FOR
      ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
         REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
               NOVEMBER 9, 2020 THROUGH JUNE 30, 2021

    Name of Applicant:                                          Greenberg Traurig, LLP

    Authorized to Provide Professional Services to:             YouFit Health Clubs, LLC, et al.

                                                                December 4, 2020 nunc pro tunc to November 9,
    Date of Retention:
                                                                2020

                                                                March 1, 2021 through June 30, 2021 (Second
    Period for Which Compensation and                           Interim Period)
    Reimbursement sought                                        November 9, 2020 through June 30, 2021
                                                                (Final Application Period)

                                                                $481,469.00 (Second Interim Period)
    Total compensation sought this period                       $2,352,911.50 (Final Application Period) (this
                                                                amount reflects a previously agreed reduction of
                                                                $1,020.50) 2

                                                                $1,037.58 (Second Interim Period)
    Total expense reimbursement sought this period:
                                                                $15,930.54 (Final Application Period)



1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
      the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
      entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
      33442.
2
      Docket No. 738 ¶¶ 3–4.


ACTIVE 58355704v5
                 Case 20-12841-MFW               Doc 995       Filed 07/06/21      Page 2 of 34




    Total compensation allowed by interim order to
                                                              $1,871,442.50
    date:

    Total expenses allowed by interim order to date:          $14,892.96

    Total allowed compensation paid to date:                  $2,090,440.50 3

    Total allowed expenses paid to date:                      $15,630.85

                                                              $834.26 (Second Interim Period)
    Blended rate in this application for all attorneys:
                                                              $776.31 (Final Application Period)

    Blended rate in this application for all                  $826.56 (Second Interim Period)
    timekeepers:                                              $764.36 (Final Application Period)

    Compensation sought in this application already
    paid pursuant to a monthly compensation order             $218,998.00
    but not yet allowed:

    Expenses sought in this application already paid
    pursuant to a monthly compensation order but not          $737.89
    yet allowed:

    Number of professionals included in this                  Second Interim Period: 11
    application:                                              Final Application Period: 30

    If applicable, number of professionals in this
    application not included in staffing plan approved        N/A
    by client:

                                                              $131,849 more than budgeted (Second Interim
    If applicable, difference between fees budgeted           Period)
    and compensation sought for this period:                  $87,208.50 less than budgeted (Final Application
                                                              Period) 4

    Number of professionals billing fewer than 15             5 (Second Interim Period)
    hours to the case during this period:                     14 (Final Application Period)

    Are any rates higher than those approved and
                                                              Yes; Greenberg Traurig, LLP adjusts its hourly
    disclosed at retention? If yes, calculate and
                                                              rates on January 1 of each year. The rates for
    disclose the total compensation sought in this
                                                              Greenberg Traurig, LLP timekeepers in 2020 and
    application using the rates originally disclosed in
                                                              2021 are each reflected in the charts below.
    the retention application.


3
 Paid compensation includes application of a retainer in the amount of $389,327 that Greenberg Traurig held on the
Petition Date pursuant to the terms of the order [Docket No. 226] approving Greenberg Traurig’s retention.
4
    Greenberg Traurig was $218,037 under budget during the first interim period.

                                                          2
ACTIVE 58355704v5
                Case 20-12841-MFW        Doc 995      Filed 07/06/21     Page 3 of 34




This is a(n):       Monthly             X Interim              X Final Application

        Greenberg Traurig, LLP estimates that it will incur $30,000.00 in estimated fees in

connection with the final preparation and presentation of this application, and those of the Debtors’

other professionals, as well as other wind down and case closing matters. Greenberg Traurig, LLP

will file a supplement in respect of these fees prior to the hearing on this Application.




                                                  3
ACTIVE 58355704v5
                   Case 20-12841-MFW               Doc 995        Filed 07/06/21        Page 4 of 34




                     SUMMARY OF MONTHLY FEE APPLICATIONS
                         FOR THE SECOND INTERIM PERIOD
                       MARCH 1, 2021 THROUGH JUNE 30, 2021
           AND THE FINAL PERIOD JUNE 20, 2020 THROUGH DECEMBER 11, 2020

                            Fees                Expenses                                    Expenses
   Application                                                     Fees Approved                                Total Owed
                          Requested             Requested                                   Approved
First Monthly
11/9/20 – 11/30/20
Docket No. 529,
Filed 12/18/20

Certificate of No        $376,738.50             $7,996.93           $301,390.80             $7,996.93            $0.00
Objection
(“CNO”): Docket
No. 600, Filed
1/5/21

Second Monthly
12/1/20 – 12/31/20
Docket No. 681,
Filed 1/25/21
                         $695,300.50             $3,407.09           $555,424.00 5           $3,407.09            $0.00
CNO: Docket No.
738, Filed 2/9/21

Third Monthly
1/1/21 – 1/31/21
Docket No. 767,
Filed 2/22/21
                         $478,075.50             $3,387.54           $382,460.40             $3,387.54            $0.00
CNO: Docket No.
812, Filed 3/11/21

Fourth Monthly
2/1/21 – 2/28/21
Docket No. 831,
Filed 3/22/21
                         $322,348.50              $101.40            $257,878.80              $101.40             $0.00
CNO: Docket No.
852, Filed 4/6/21




    5
        As referenced in footnote 2, this amount reflects a voluntarily reduction in the amount of $1,020.50.



                                                             4
    ACTIVE 58355704v5
                    Case 20-12841-MFW     Doc 995       Filed 07/06/21   Page 5 of 34




                           Fees         Expenses                           Expenses
   Application                                           Fees Approved                  Total Owed
                         Requested      Requested                          Approved
First Interim
11/9/20 – 2/28/21
Docket No. 873,
Filed 4/23/21
                        $1,871,442.50   $14,892.96       $1,871,442.50     $14,892.96      $0.00
Order Docket No.
923, Entered
5/25/21

Fifth Monthly
3/1/21 – 3/31/21
Docket No. 885,
Filed 4/30/21
                        $125,450.00      $554.96          $100,360.00        $554.96    $25,090.00
CNO: Docket No.
908, Filed 5/17/21

Sixth Monthly
4/1//21 – 4/30/21
Docket No. 943,
Filed 6/11/21
                        $148,297.50      $182.93          $118,638.00        $182.93    $29,659.50
CNO: Docket No.
986, Filed 6/28/21

Seventh Monthly
                        $156,410.50      $71.30               N/A             N/A       $156,481.80
5/1/21 – 5/31/21
Eighth Monthly
                         $51,311.00      $228.39              N/A             N/A       $51,539.39
6/1/21 – 6/30/21
TOTALS:                 $2,352,911.50   15,930.54        $2,090,440.50     $15,630.85   $262,770.69




                                                    5
    ACTIVE 58355704v5
                Case 20-12841-MFW    Doc 995     Filed 07/06/21     Page 6 of 34




                          COMPENSATION BY INDIVIDUAL
                            SECOND INTERIM PERIOD
                        MARCH 1, 2021 THROUGH JUNE 30, 2021

                          Position of the
                                               Hourly      Total
     Name of             Applicant; Date
                                               Billing     Billed      Total Compensation
Professional Person     of Bar Admission;
                                                Rate       Hours
                        Area of Expertise
Shareholders:
                        Shareholder;
                        Member of New
Scott E. Fink           York Bar since         $1,000.00      4.90                   $4,900.00
                        2001; Area of
                        expertise: Tax.
                        Shareholder;
                        Member of
                        Minnesota Bar
                        since 2013,
Eric J. Howe                                     $980.00    156.00                 $152,880.00
                        Member of Illinois
                        Bar since 2007;
                        Area of expertise:
                        Bankruptcy.
                        Shareholder;
                        Member of
                        Delaware Bar
Dennis A. Meloro                               $1,195.00     49.10                  $58,674.50
                        since 2003; Area
                        of expertise:
                        Bankruptcy.
                        Shareholder;
                        Member of Illinois
                        Bar since 1991,
                        Member of New
Nancy A. Peterman                              $1,300.00     27.50                  $35,750.00
                        York Bar since
                        2012; Area of
                        expertise:
                        Bankruptcy.
                        Shareholder;
                        Member of
                        Massachusetts Bar
                        since 1987,
David B. Weinstein      Member of New            $890.00      3.80                   $3,382.00
                        York Bar since
                        2016; Area of
                        expertise:
                        Litigation.


                                             6
ACTIVE 58355704v5
              Case 20-12841-MFW     Doc 995     Filed 07/06/21     Page 7 of 34




                        Position of the
                                              Hourly      Total
     Name of           Applicant; Date
                                              Billing     Billed      Total Compensation
Professional Person   of Bar Admission;
                                               Rate       Hours
                      Area of Expertise
                      Shareholder;
                      Member of New
Kenneth N.
                      York Bar since          $1,600.00      5.50                   $8,800.00
Zuckerbrot
                      1968; Area of
                      expertise: Tax.
Associates:
                      Associate;
                      Member of Illinois
Nicholas E. Ballen    Bar since 2015;          $690.00     223.70                 $154,353.00
                      Area of expertise:
                      Bankruptcy.
                      Associate;
                      Member of Illinois
Danny Duerdoth        Bar since 2016;          $600.00      33.60                  $20,160.00
                      Area of expertise:
                      Bankruptcy.
                      Associate;
                      Member of New
                      York Bar since
Shira Peleg           2014, Member of          $870.00       5.40                   $4,698.00
                      New Jersey Bar
                      since 2012; Area
                      of expertise: Tax.
                      Associate;
                      Member of Texas
                      Bar since 2020,
                      Member of
Patrick Wu                                     $545.00      64.10                  $34,934.50
                      Georgia Bar since
                      2021; Area of
                      expertise:
                      Bankruptcy.
Paralegals:
                      Paralegal; Joined
Wendy Cathers                                  $330.00       8.90                   $2,937.00
                      the firm in 2019.
Total:                                                     582.50                 $481,469.00
Blended Rate:                                                                         $826.56




                                           7
ACTIVE 58355704v5
              Case 20-12841-MFW        Doc 995       Filed 07/06/21    Page 8 of 34




                       COMPENSATION BY PROJECT CATEGORY
                            SECOND INTERIM PERIOD
                        MARCH 1, 2021 THROUGH JUNE 30, 2021


                                                                                 Total
Task Code                Project Category                Total Hours             Fees
B800.803       Business Operations                                1.00                  $1,300.00
B800.804       Case Administration                               81.70                 $75,611.00
B800.805       Claims Administration & Objections              138.50                 $106,722.50
B800.807       Stay Relief                                        9.80                  $6,612.50
B800.809       Financing Matters & Cash Collateral                7.90                  $6,698.00
B800.810       Litigation Matters                                 4.70                  $4,264.00
B800.812       Plan & Disclosure Statement                     152.80                 $135,481.50
B800.813       Fee/Employment Applications                       71.60                 $46,337.50
B800.824       Preparation/Review Reports                         6.00                  $5,021.50
B800.831       Creditors’ Committee – General                     0.70                   $541.00
B800.832       Creditor Inquiries                                12.50                  $9,656.00
B800.833       Court Hearings                                    18.80                 $16,732.50
B800.834       General Corporate Matters                          0.40                   $392.00
B800.835       Leases and Executory Contracts                    38.50                 $31,338.00
B800.837       Utility Matters                                   14.00                 $10,355.00
B800.838       Sale of Property                                   9.00                  $9,044.00
B800.845       Tax Matters                                       14.60                 $15,362.00
Total:                                                         582.50                 $481,469.00




                                                8
ACTIVE 58355704v5
               Case 20-12841-MFW      Doc 995       Filed 07/06/21   Page 9 of 34




                               EXPENSE SUMMARY
                            SECOND INTERIM PERIOD
                        MARCH 1, 2021 THROUGH JUNE 30, 2021


                                      Service Provider
       Expense Category                                                Total Expenses
                                       (if applicable)


 Filing Fees                     Michael A. Staab                                    $188.00
 Off-site Printing and Copying
                                 Reliable Copy Service Inc.                             $71.30
 Charges
 Service Company Charges         Reliable Copy Service Inc.                          $169.50

 Transcript Charges              Reliable Copy Service Inc.                          $172.60

 Information and Research        LexisNexis                                          $436.18

 Total Disbursements:                                                               $1,037.58




                                              9
ACTIVE 58355704v5
                Case 20-12841-MFW      Doc 995    Filed 07/06/21   Page 10 of 34




                          COMPENSATION BY INDIVIDUAL
                            FINAL APPLICATION PERIOD
                       NOVEMBER 9, 2020 THROUGH JUNE 30, 2021

                         Position of the
                                          Hourly      Hourly          Total
     Name of            Applicant; Date                                               Total
                                           Billing     Billing        Billed
Professional Person    of Bar Admission;                                           Compensation
                                         Rate (2020) Rate (2021)      Hours
                       Area of Expertise
Shareholders:
                       Shareholder;
                       Member of Florida
Avi Benayoun           Bar since 1998;       $620.00       $645.00      38.00         $23,795.00
                       Area of expertise:
                       Litigation.
                       Shareholder;
                       Member of New
                       York Bar since
                       2008, Member of
Gregory Daddario                             $795.00       $825.00      55.70         $45,700.50
                       Massachusetts Bar
                       since 2016; Area
                       of expertise:
                       Corporate.
                       Shareholder;
                       Member of New
Scott E. Fink          York Bar since             N/A     $1,000.00      4.90          $4,900.00
                       2001; Area of
                       expertise: Tax.
                       Shareholder;
                       Member of
                       Arizona Bar since
Dana Hooper                                  $585.00           N/A       5.10          $2,983.50
                       2005; Area of
                       expertise:
                       Litigation.
                       Shareholder;
                       Member of
                       Minnesota Bar
                       since 2013,
Eric J. Howe                                 $840.00       $980.00     683.10        $629,118.00
                       Member of Illinois
                       Bar since 2007;
                       Area of expertise:
                       Bankruptcy.
                       Shareholder;
                       Member of Florida
Marvin A. Kirsner      Bar since 1981;            N/A     $1,030.00      3.40          $3,502.00
                       Area of expertise:
                       Tax.


                                             10
   ACTIVE 58355704v5
                 Case 20-12841-MFW    Doc 995     Filed 07/06/21   Page 11 of 34




                         Position of the
                                           Hourly      Hourly         Total
     Name of            Applicant; Date                                               Total
                                            Billing     Billing       Billed
Professional Person    of Bar Admission;                                           Compensation
                                          Rate (2020) Rate (2021)     Hours
                       Area of Expertise
                       Shareholder;
                       Member of Florida
                       Bar since 1993,
                       Member of New
Bruce I. March                              $1,100.00  $1,200.00        10.60         $12,100.00
                       York Bar since
                       1988; Area of
                       expertise:
                       Corporate.
                       Shareholder;
                       Member of Florida
                       Bar since 1998,
                       Member of District
Daniel D. McCawley                            $790.00         N/A       12.70         $10,033.00
                       of Columbia Bar
                       since 2000; Area
                       of expertise: Real
                       Estate.
                       Shareholder;
                       Member of
                       Delaware Bar
Dennis A. Meloro                            $1,100.00  $1,195.00       205.70        $235,409.00
                       since 2003; Area
                       of expertise:
                       Bankruptcy.
                       Shareholder;
                       Member of Illinois
                       Bar since 1991,
                       Member of New
Nancy A. Peterman                           $1,150.00  $1,300.00       155.30        $189,155.00
                       York Bar since
                       2012; Area of
                       expertise:
                       Bankruptcy.
                       Shareholder;
                       Member of
                       Massachusetts Bar
                       since 1987,
David B. Weinstein     Member of New              N/A    $890.00        13.00         $11,570.00
                       York Bar since
                       2016; Area of
                       expertise:
                       Litigation.




                                             11
   ACTIVE 58355704v5
                  Case 20-12841-MFW     Doc 995    Filed 07/06/21   Page 12 of 34




                          Position of the
                                            Hourly      Hourly         Total
     Name of             Applicant; Date                                               Total
                                             Billing     Billing       Billed
Professional Person     of Bar Admission;                                           Compensation
                                           Rate (2020) Rate (2021)     Hours
                        Area of Expertise
                        Shareholder;
                        Member of
                        Massachusetts Bar
                        since 1987,
Jeffrey M. Wolf         Member of New          $995.00  $1,050.00        84.10         $86,160.00
                        York Bar since
                        2016; Area of
                        expertise:
                        Bankruptcy.
                        Shareholder;
                        Member of Ohio
                        Bar since 1982,
Thomas L. Woodman       Member of Texas      $1,055.00  $1,110.00        28.90         $31,347.50
                        Bar since 1985;
                        Area of expertise:
                        Litigation.
                        Shareholder;
                        Member of New
Kenneth N.
                        York Bar since             N/A  $1,600.00         5.50          $8,800.00
Zuckerbrot
                        1968; Area of
                        expertise: Tax.
Associates:
                        Associate;
                        Member of the
                        Florida Bar since
                        2015, Member of
Jillian M. Askren                                  N/A      $410.00       3.30          $1,353.00
                        the Virginia Bar
                        since 2015; Area
                        of expertise:
                        Litigation.
                        Associate;
                        Member of Illinois
Nicholas E. Ballen      Bar since 2015;       $550.00       $690.00     578.00        $369,364.00
                        Area of expertise:
                        Bankruptcy.
                        Associate;
                        Member of Texas
Zachary O. Bazara       Bar since 2011;       $475.00           N/A       5.20          $2,470.00
                        Area of expertise:
                        Real Estate.




                                              12
   ACTIVE 58355704v5
                  Case 20-12841-MFW    Doc 995     Filed 07/06/21   Page 13 of 34




                          Position of the
                                            Hourly      Hourly         Total
     Name of             Applicant; Date                                               Total
                                             Billing     Billing       Billed
Professional Person     of Bar Admission;                                           Compensation
                                           Rate (2020) Rate (2021)     Hours
                        Area of Expertise
                        Associate;
                        Member of Florida
Julie Blackmore         Bar since 2014;       $455.00          N/A        5.80          $2,639.00
                        Area of expertise:
                        Corporate.
                        Associate;
                        Member of Florida
Samuel Bookhardt        Bar since 2016;       $400.00     $430.00        33.10         $13,462.00
                        Area of expertise:
                        Litigation.
                        Associate;
                        Member of Illinois
Danny Duerdoth          Bar since 2016;       $435.00     $600.00       223.00        $115,798.50
                        Area of expertise:
                        Bankruptcy.
                        Associate;
                        Member of the
                        New York Bar
Sara Hoffman                                  $860.00     $900.00       196.60        $172,232.00
                        since 2014; Area
                        of expertise:
                        Bankruptcy.
                        Associate;
                        Member of
                        Arizona Bar since
Matthew Hoxsie                                $315.00          N/A        8.50          $2,677.50
                        2019; Area of
                        expertise:
                        Litigation.
                        Associate;
                        Member of the
                        Minnesota Bar
Peter D. Kieselbach                           $615.00     $750.00       179.00        $118,968.00
                        since 2015; Area
                        of expertise:
                        Bankruptcy.
                        Associate;
                        Member of New
                        York Bar since
                        2016, Member of
Steven M. Levick                              $450.00     $475.00       104.70         $48,402.50
                        the Florida Bar
                        since 2020; Area
                        of expertise: Real
                        Estate.



                                              13
   ACTIVE 58355704v5
                 Case 20-12841-MFW              Doc 995        Filed 07/06/21        Page 14 of 34




                             Position of the
                                               Hourly      Hourly                         Total
     Name of                Applicant; Date                                                               Total
                                                Billing     Billing                       Billed
Professional Person        of Bar Admission;                                                           Compensation
                                              Rate (2020) Rate (2021)                     Hours
                           Area of Expertise
                           Associate;
                           Member of New
                           York Bar since
Shira Peleg                2014, Member of            N/A    $870.00                          5.40               $4,698.00
                           New Jersey Bar
                           since 2012; Area
                           of expertise: Tax.
                           Associate;
                           Member of Florida
Cushla E. Talbut           Bar since 2014;       $455.00          N/A                         6.70               $3,048.50
                           Area of expertise:
                           Real Estate.
                           Associate;
                           Member of Texas
                           Bar since 2020,
                           Member of
Patrick Wu                                       $500.00     $545.00                       338.60           $174,520.00
                           Georgia Bar since
                           2021; Area of
                           expertise:
                           Bankruptcy.
Paralegals:
                           Paralegal; Joined
Sandy Bratton                                             $375.00               N/A          31.70              $11,887.50
                           the firm in 2004.
                           Paralegal; Joined
Wendy Cathers                                             $315.00          $330.00           43.20               13,842.00
                           the firm in 2019.
                           Paralegal; Joined
Noemi Romero                                              $370.00               N/A          10.80               $3,996.00
                           the firm in 2000.
Total:                                                                                   3,079.60       $2,353,932.00 6
Blended Rate:                                                                                                  $764.36




   6
       As referenced in footnote 2, Greenberg Traurig, LLP has voluntarily reduced its fees by $1,020.50, and
       therefore is seeking approval of the reduced amount, or $2,352,911.50, by this application.

                                                          14
   ACTIVE 58355704v5
              Case 20-12841-MFW               Doc 995        Filed 07/06/21       Page 15 of 34




                          COMPENSATION BY PROJECT CATEGORY
                               FINAL APPLICATION PERIOD
                          NOVEMBER 9, 2020 THROUGH JUNE 30, 2021

                                                                                                 Total
Task Code                   Project Category                       Total Hours                   Fees
B800.803        Business Operations                                          26.30                    $27,631.00
B800.804        Case Administration                                            230                  $178,685.50
B800.805        Claims Administration & Objections                          158.60                  $124,068.50
B800.806        Employee Benefits/Pensions                                   54.90                    $52,450.50
B800.807        Stay Relief                                                  34.70                    $25,805.00
B800.809        Financing Matters & Cash Collateral                         122.60                  $116,208.50
B800.810        Litigation Matters                                          131.30                    $81,352.50
B800.811        Creditor Committee Issues                                    12.50                     $9,211.00
B800.812        Plan & Disclosure Statement                                 308.40                  $258,959.50
B800.813        Fee/Employment Applications                                 243.50                  $160,937.00
B800.824        Preparation/Review Reports                                   22.70                    $15,625.50
B800.831        Creditors’ Committee – General                                 9.90                    $7,301.00
B800.832        Creditor Inquiries                                           31.30                    $24,667.00
B800.833        Court Hearings                                              108.40                    $93,167.50
B800.834        General Corporate Matters                                    24.90                    $20,279.00
B800.835        Leases and Executory Contracts                              455.10                  $300,303.50
B800.836        Schedules and Statements                                     86.80                    $50,821.50
B800.837        Utility Matters                                              34.60                    $24,087.00
B800.838        Sale of Property                                            840.80                  $679,121.50
B800.845        Tax Matters                                                  21.70                    $21,976.00
B800.963        First Day Motions/Filings                                    68.90                    $46,806.00
B800.964        Second Day Motions                                           51.70                    $34,467.50
Total:                                                                   3,079.60                $2,353,932.00 7




7
    As referenced in footnote 2, Greenberg Traurig, LLP has voluntarily reduced its fees by $1,020.50, and therefore
    is seeking approval of the reduced amount, or $2,352,911.50, by this application.

                                                        15
ACTIVE 58355704v5
              Case 20-12841-MFW        Doc 995       Filed 07/06/21   Page 16 of 34




                               EXPENSE SUMMARY
                           FINAL APPLICATION PERIOD
                      NOVEMBER 9, 2020 THROUGH JUNE 30, 2021


                                       Service Provider
       Expense Category                                                  Total Expenses
                                        (if applicable)

                                 American Teleconferencing
 Conference Calls                                                                          $3.21
                                 Services, Ltd.
 Court Fees                      Court Call, LLC                                      $1,314.00
 Deposition/Court Reporters      Veritext LLC                                          $355.90

 Filing Fees                     Michael A. Staab                                     $7,501.52
 Off-site Printing and Copying
                                 Reliable Copy Service Inc.                            $633.95
 Charges
 Postage                         Sandra Proule                                            $47.00

 Professional & Legal            N/A                                                      $48.75

 Service Company Charges         Reliable Copy Service Inc.                           $1,340.19

 Transcript Charges              Reliable Copy Service Inc.                            $357.95

 UPS Charges                     United Parcel Service, Inc.                              $84.62

 Information and Research        LexisNexis                                           $4,243.45

 Total Disbursements:                                                              $15,930.54




                                                16
ACTIVE 58355704v5
                 Case 20-12841-MFW                Doc 995        Filed 07/06/21         Page 17 of 34




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)

                                                                Objection Deadline: July 13, 2021 at 4:00 p.m. (ET)
                                                                Hearing Date: August 3, 2021 at 10:30 a.m. (ET)


     COMBINED SECOND INTERIM APPLICATION AND FINAL APPLICATION OF
           GREENBERG TRAURIG, LLP, COUNSEL TO THE DEBTORS,
      FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
           REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
                 NOVEMBER 9, 2020 THROUGH JUNE 30, 2021

             Greenberg Traurig, LLP (“Greenberg Traurig”), counsel to the above-captioned debtors

and debtors in possession (collectively, the “Debtors”), hereby submits its combined second

interim application and final application (the “Application”) for compensation and reimbursement

of expenses for (i) the interim period from March 1, 2021 through and including June 30, 2021

(the “Second Interim Period”), and (ii) the final period from November 9, 2020 through and

including June 30, 2021 (the “Final Application Period”) pursuant to 11 U.S.C. §§ 330 and 331

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), and this Court’s

Administrative Order Establishing Procedures for Monthly, Interim, and Final Compensation and

Reimbursement of Expenses of Professionals Retained in these Chapter 11 Cases [Docket No.



1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
      the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
      entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
      33442.


ACTIVE 58355704v5
                Case 20-12841-MFW          Doc 995      Filed 07/06/21    Page 18 of 34




202] (the “Compensation Procedures Order”).

          By this Application, Greenberg Traurig seeks (i) interim allowance of compensation in the

amount of $481,469.00 and reimbursement of actual expenses in the amount of $1,037.58 for an

aggregate total of $482,506.58 for the Second Interim Period, and (ii) final allowance of

compensation in the amount of $2,352,911.50 (this amount reflects a previously agreed reduction

of $1,020.50) 2 and reimbursement of actual expenses in the amount of $15,930.54 for an aggregate

total of $2,368,842.04 for the Final Application Period in accordance with the Compensation

Procedures Order. In support of the Application, Greenberg Traurig respectfully represents as

follows:

                                            BACKGROUND

          1.       On November 9, 2020, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code (the “Petition Date”) thereby commencing the above-captioned

chapter 11 cases (the “Chapter 11 Cases”).

          2.       The Chapter 11 Cases are being jointly administered for procedural purposes only,

pursuant to the Order Authorizing and Directing the Joint Administration of the Debtors’ Chapter

11 Cases for Procedural Purposes Only [Docket No. 37] entered on November 10, 2020.

          3.       On November 14, 2020, the Debtors filed the Application of the Debtors for Entry

of an Order Authorizing the Employment and Retention of Greenberg Traurig, LLP as Counsel

for the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date [Docket No. 83].

          4.       On November 18, 2020, an official committee of unsecured creditors was appointed

in the Chapter 11 Cases. No request has been made for the appointment of a trustee or examiner.

          5.       On December 3, 2020, the Court entered the Compensation Procedures Order.

          6.       On December 4, 2020, the Court entered the Order Approving Application of the


2
    Docket No. 738 ¶¶ 3–4.
                                                    2
ACTIVE 58355704v5
              Case 20-12841-MFW               Doc 995        Filed 07/06/21        Page 19 of 34




Debtors for Entry of an Order Authorizing the Employment and Retention of Greenberg Traurig,

LLP as Counsel for the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date

[Docket No. 226].

        7.       On December 18, 2020, the Debtors filed the First Monthly Fee Application of

Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from November 9, 2020 Through

November 30, 2020 [Docket No. 529]. On January 5, 2021, following the expiration of the 14-day

objection period, the Debtors filed the Certificate of No Objection to First Monthly Fee Application

of Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from November 9, 2020 Through

November 30, 2020 [Docket No. 600].

        8.       On January 25, 2021, the Debtors filed the Second Monthly Fee Application of

Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from December 1, 2020 Through

December 31, 2020 [Docket No. 681]. On February 9, 2021, following the expiration of the 14-

day objection period, the Debtors filed the Certificate of No Objection to Second Monthly Fee

Application of Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation

for Services Rendered and Reimbursement of Expenses for the Period from December 1, 2020

Through December 31, 2020 [Docket No. 738]. 3

        9.       On February 22, 2021, the Debtors filed the Third Monthly Fee Application of

Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from January 1, 2021 Through

January 31, 2021 [Docket No. 767]. On March 11, 2021, following the expiration of the 14-day


3
    This certificate of no objection reflects an agreed reduction of $1,020.50 from $1,872,463.00. ¶¶ 3–4.
                                                         3
ACTIVE 58355704v5
              Case 20-12841-MFW       Doc 995      Filed 07/06/21   Page 20 of 34




objection period, the Debtors filed the Certificate of No Objection to Third Monthly Fee

Application of Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation

for Services Rendered and Reimbursement of Expenses for the Period from January 1, 2021

Through January 31, 2021 [Docket No. 812].

        10.     On March 22, 2021, the Debtors filed the Fourth Monthly Fee Application of

Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from February 1, 2021 Through

February 28, 2021 [Docket No. 831]. On April 6, 2021, following the expiration of the 14-day

objection period, the Debtors filed the Certificate of No Objection to Fourth Monthly Fee

Application of Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation

for Services Rendered and Reimbursement of Expenses for the Period from February 1, 2021

Through February 28, 2021 [Docket No. 852].

        11.     On April 23, 2021, Greenberg Traurig filed the First Interim Fee Application of

Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from November 9, 2020

Through February 28, 2021 [Docket No. 873] (the “First Interim Fee Application”). On May 25,

2021, the Court entered the Omnibus Order Approving Interim Fee Applications of Professionals

[Docket No. 923], which, among other things, approved the First Interim Fee Application.

        12.     On April 30, 2021, the Debtors filed the Fifth Monthly Fee Application of

Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from March 1, 2021 Through March 31,

2021 [Docket No. 885]. On May 17, 2021, following the expiration of the 14-day objection period,

the Debtors filed the Certificate of No Objection to Fifth Monthly Fee Application of Greenberg

Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services Rendered and

                                               4
ACTIVE 58355704v5
              Case 20-12841-MFW        Doc 995      Filed 07/06/21       Page 21 of 34




Reimbursement of Expenses for the Period from March 1, 2021 Through March 31, 2021 [Docket

No. 908].

        13.     On June 11, 2021, the Debtors filed the Sixth Monthly Fee Application of

Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from April 1, 2021 Through April 30,

2021 [Docket No. 943]. On June 28, 2021, following the expiration of the 14-day objection period,

the Debtors filed the Certificate of No Objection to Sixth Monthly Fee Application of Greenberg

Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services Rendered and

Reimbursement of Expenses for the Period from April 1, 2021 Through April 30, 2021 [Docket

No. 986].

        14.     On June 24, 2021, the Court entered the Order Pursuant to 11 U.S.C. §§ 105(a),

305(a), 349, 363, 554, and 1112(b) and Fed. R. Bankr. P. 1017(a) and 6007; (A) Dismissing the

Chapter 11 Cases and (B) Granting Related Relief [Docket No. 966].

        15.     Greenberg Traurig responds to the following questions raised in the U.S. Trustee

Program’s Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “U.S. Trustee

Guidelines”):

                                                                                  Additional
                                                                                Explanation or
                        Question                           Yes           No
                                                                                 Clarification
 Did Greenberg Traurig agree to any variations from,
 or alternatives to, Greenberg Traurig’s standard or
                                                                     X         N/A
 customary billing rates, fees or terms for services
 pertaining to this engagement that were provided
 during the application period? If so, please explain.
 If the fees sought in the Interim Fee Application as
 compared to the fees budgeted for the time period                   X         N/A
 covered by the Interim Fee Application are higher by
 10% or more, did Greenberg Traurig discuss the

                                                5
ACTIVE 58355704v5
             Case 20-12841-MFW        Doc 995      Filed 07/06/21       Page 22 of 34




                                                                                 Additional
                                                                               Explanation or
                       Question                              Yes        No
                                                                                Clarification
 reasons for the variation with the client?
 Have any of the professionals included in the Interim
                                                                    X         N/A
 Fee Application varied their hourly rate based on
 geographic location of the bankruptcy case?
 Does the Interim Fee Application include time for
                                                                    X         N/A
 fees related to reviewing or revising time records or
 preparing, reviewing or revising invoices?
 Does the Interim Fee Application include time for
 fees for reviewing time records to redact any                      X         N/A
 privileged or other confidential information? If so,
 please quantify hours and fees.
 Does the Interim Fee Application include any rate                            The application
 increases since retention in these cases?                                    reflects regular
                                                         X                    yearly rate
                                                                              increases from
                                                                              2020 to 2021, as
                                                                              detailed in the
                                                                              summary cover
                                                                              sheet.




                          [Remainder of page intentionally left blank]




                                               6
ACTIVE 58355704v5
              Case 20-12841-MFW              Doc 995        Filed 07/06/21       Page 23 of 34




                            COMPENSATION PAID AND ITS SOURCE

        16.      All services performed during the Application Period for which Greenberg Traurig

is requesting compensation were performed for or on behalf of the Debtors.

        17.      As of the date of this Application, Greenberg Traurig has not received any payment

or any promise of payment for the services rendered from anyone in any capacity, nor is there an

agreement in place between Greenberg Traurig and any person or otherwise in connection with

the matters in this Application.

                              SUMMARY OF SERVICES RENDERED

        18.      This Application is the combined second interim and final fee application filed by

Greenberg Traurig in these Chapter 11 Cases. In connection with the professional services

described below, by this Application, Greenberg Traurig seeks compensation in the amount of

$482,506.58 for the Second Interim Period (which includes Greenberg Traurig’s fifth, sixth, and

seventh monthly fee applications), and $2,368,842.04 (this amount reflects a previously agreed

reduction of $1,020.50) 4 for the Final Application Period.

        19.      The majority of services rendered by Greenberg Traurig during the Final

Application Period as counsel to the Debtors are summarized below. Moreover, each of the

following are set forth in the invoices attached the first [Docket No. 529-1], second [Docket No.

681-1], third [Docket No. 767-1], fourth [Docket No. 831-1], fifth [Docket No. 855-1], and sixth

[Docket No. 943-1] monthly fee applications, 5 which include: (i) a description of the Professional

performing the services; (ii) the date the services were performed; (iii) a detailed description of the

nature of the services and the related time expended; and (iv) a summary of the fees and hours of



4
    Docket No. 738 ¶¶ 3–4.
5
    Greenberg Traurig will be filing a combined monthly fee application for the months of May and June 2021, which
    will include the invoice for May 1, 2021 through May 31, 2021 and the invoice for June 1, 2021 through June 30,
    2021.
                                                        7
ACTIVE 58355704v5
             Case 20-12841-MFW          Doc 995       Filed 07/06/21    Page 24 of 34




each Professional listed by project category (which applicable categories are set forth below).

Summarily, Greenberg Traurig rendered the following services during the Application Period as

counsel to the Debtors:

                a)     Business Operations (B800.803)
                               Fees: $27,631.00        Hours: 26.30

        This category includes services related to addressing certain of the Debtors’ operational

matters, including issues regarding the Debtors’ billing services provided by ABC Financial, going

forward insurance policies, and insurance.

                b)     Case Administration (B800.804)
                               Fees: $178,685.50       Hours: 230.00

        This category includes services related to the general administration of these cases,

including correspondences Debtors and their advisors regarding various filings; updating and

maintaining the case file; analyzing service and notice issues; working on the case timeline and

calendars; preparation of various certificates of no objection and certifications of counsel; tracking

pending objections; tax returns; closing reconciliations; merchant accounts; case dismissal matters;

and wind down matters.

                c)     Claims Administration & Objections (B800.805)
                               Fees: $124,068.50       Hours: 158.60

        This category includes the preparation of the motion to establish bar dates and related

papers; omnibus claims objections; and tracking, reviewing, and analyzing filed claims,

particularly administrative, secured, and priority claims.

                d)     Employee Benefits/Pensions (B800.806)
                               Fees: $52,450.50        Hours: 54.90

        This category includes handling issues related to the bonuses for the Debtors’ employees,

including preparing a motion regarding such bonuses.

                                                  8
ACTIVE 58355704v5
             Case 20-12841-MFW          Doc 995       Filed 07/06/21    Page 25 of 34




                e)     Stay Relief (B800.807)
                               Fees: $25,805.00        Hours: 34.70

         This category includes services related to the automatic stay and requests for stay relief,

including analyzing and responding to stay relief motions and negotiating agreed resolutions of

such motions.

                f)     Financing Matters & Cash Collateral (B800.809)
                               Fees: $116,208.50       Hours: 112.60

        This category involves services related to DIP financing matters, including the DIP

financing motion, budgets, credit documents, and related orders; drafting a motion to amend the

DIP and extend certain milestones; communication on DIP and other financing-related issues with

the Debtors’ DIP lenders, advisors, objecting parties, and other parties in interest; drafting further

notices to extend the DIP maturity date; drafting a promissory note; and reconciliation issues.

                g)     Litigation Matters (B800.810)
                               Fees: $81,352.50        Hours: 131.30

        This category involves services related to pending litigation matters involving the Debtors

including those in Arizona, Colorado, Florida, and Texas; the preparation and filing of suggestions

of bankruptcy; class action lawsuits; and settlement matters.

                h)     Creditor Committee Issues (B800.811)
                               Fees: $9,211.00         Hours: 12.50

        This category involves services related to issues with the official committee of unsecured

creditors including confidentiality issues and information requests.

                i)     Plan & Disclosure Statement (B800.812)
                               Fees: $258,959.50       Hours: 308.40

        This category includes services relating to the combined liquidating plan and disclosure

statement; plan and solicitation process; liquidating trust agreement; confirmation brief; and case

                                                  9
ACTIVE 58355704v5
             Case 20-12841-MFW          Doc 995       Filed 07/06/21   Page 26 of 34




dismissal.

                j)     Fee/Employment Applications (B800.813)
                               Fees: $160,937.00       Hours: 243.50

        This category includes services related to drafting, revising, and filing retention

applications, retention orders, and monthly fee applications and statements for the Debtors’

professionals; drafting and revising a motion to establish interim compensation procedures; related

communications with the U.S. Trustee; preparing supplemental declarations for the retention

orders; reviewing and filing declarations for the Debtors’ ordinary course professionals; and

drafting interim and final fee applications.

                k)     Preparation/Review Reports (B800.824)
                               Fees: $15,625.50        Hours: 22.70

        This category includes services related to preparing, drafting, reviewing, and filing the

monthly operating reports and quarterly ordinary course professionals report; analyzing issues

related to bankruptcy reporting obligations; and communications with the Debtors and financial

advisors on related issues.

                l)     Creditors’ Committee – General (B800.831)
                               Fees: $7,301.00         Hours: 9.90

        This category includes communications with the official committee of unsecured creditors

regarding various case matters, including responding to information requests.

                m)     Creditor Inquiries (B800.832)
                               Fees: $24,667.00        Hours: 31.30

        This category involves responding to various creditor inquiries and information requests,

including matters regarding the status of the bankruptcy cases such as the solicitation,

confirmation, and case dismissal.



                                                 10
ACTIVE 58355704v5
             Case 20-12841-MFW          Doc 995      Filed 07/06/21    Page 27 of 34




                n)     Court Hearings (B800.833)
                              Fees: $93,167.50        Hours: 108.40

        This category includes services related to drafting hearing agendas and notices; preparing

for and attending the various court hearings, including the first day, bidding procedures, second

day, sale, plan and disclosure statement, confirmation, case dismissal, and other omnibus hearings;

and the preparation and submission of the related orders.

                o)     General Corporate Matters (B800.834)
                              Fees: $20,279.00        Hours: 24.90

        This category includes the analysis of general corporate matters, including issues related

to non-competition agreements, insurance, the closing of the sale, the transition service

agreement, the preparation of board resolutions, and other corporate governance issues.

                p)     Leases and Executory Contracts (B800.835)
                              Fees: $300,303.50       Hours: 455.10

        This category includes services and analysis related to lease rejections and amendments;

reviewing underlying lease information; cure objections; adequate assurance information;

communicating with landlords and other counterparties; drafting omnibus rejection motions;

researching certain cure issues; contract lease assumptions and assignments; preparing related

notices; and addressing other executory contracts and cure issues.

                q)     Schedules and Statements (B800.836)
                              Fees: $50,821.50        Hours: 86.80

        This category includes services related to preparing the Debtors’ schedules of assets and

liabilities and statements of financial affairs, including, without limitation, conferences with the

Debtors and other professionals, and legal research and analysis related to the preparation of the

schedules and statements.



                                                11
ACTIVE 58355704v5
             Case 20-12841-MFW          Doc 995       Filed 07/06/21    Page 28 of 34




                r)     Utility Matters (B800.837)
                               Fees: $24,087.00        Hours: 34.60

        This category includes services related to requests by utility providers for additional

adequate assurance, objections to the utility motion, inquiries from utility providers, post-sale and

post-closing utilities issues, and related correspondence with utility providers.

                s)     Sale of Property (B800.838)
                               Fees: $679,121.50       Hours: 840.80

        This category includes services related to the bidding procedures and sale motion;

preparing a reply in support of the sale motion and in response to objections; revisions to the

bidding procedures and sale order; the preparation and service of certain notices under the bidding

procedures, including, for example, those to the members; resolving objections to the bidding

procedures and sale motion; the preparation and service of the notice of potential assumption and

assignment and the attached cure schedule; addressing the sales of certain de minimis assets;

conferences with the Debtors and their advisors on sale issues; negotiations regarding the sale with

parties in interest; preparing for the closing of the sale, including, for example, by drafting a

transition services agreement, asset purchase agreement amendment, and supplemental sale order;

engaging in negotiations regarding the sale with parties in interest; analyzing sale closing issues;

performing other tasks related to the bidding and sale process; and closing reconciliation issues.

                t)     Tax Matters (B800.845)
                               Fees: $21,976.00        Hours: 21.70

        This category includes services related to preparing the interim and final tax motion and

order; responding to taxing authorities regarding information requests; payroll tax issues; tax

returns and liabilities; and addressing related tax issues, including, for example, tax credits under

the CARES Act.



                                                 12
ACTIVE 58355704v5
              Case 20-12841-MFW          Doc 995     Filed 07/06/21   Page 29 of 34




                u)     First Day Motions/Filings (B800.963)
                                 Fees: $46,806.00     Hours: 68.90

        This category includes services related to finalizing and filing certain first day motions;

conferences via phone and email with the Debtors and their advisors regarding first day filings;

discussion with the U.S. Trustee regarding the first day motions; and making related revisions to

the proposed first day orders.

                v)     Second Day Motions (B800.964)
                                 Fees: $34,467.50     Hours: 51.70

        This category includes services related to finalizing and filing certain second day

pleadings; conferences via phone and email with the Debtors and their advisors regarding second

day pleadings; discussion with the U.S. Trustee regarding the second day pleadings; making

related revisions to the proposed second day orders; and preparing certificates of no objection and

certifications of counsel for the various second day pleadings.

                                   SUMMARY OF EXPENSES

        20.     During (i) the Second Interim Period, Greenberg Traurig incurred or disbursed

actual and necessary costs and expenses related to these Chapter 11 Cases in the aggregate amount

of $1,037.58, and (ii) the Final Application Period, Greenberg Traurig incurred or disbursed actual

and necessary costs and expenses related to these Chapter 11 Cases in the aggregate amount of

$15,930.54. The expenses incurred include filing fees, Court Call charges for telephonic

appearances, research charges, copying and service charges, and postage fees. A detailed

description of the necessary costs and expenses incurred by Greenberg Traurig is attached as

exhibits to the first [Docket No. 592-2], second [Docket No. 681-2], third [Docket No. 767-1],

fourth [Docket No. 831-2], fifth [Docket No. 885-2], sixth [Docket No. 943-2], and forthcoming

combined seventh and eighth monthly fee application.


                                                13
ACTIVE 58355704v5
                Case 20-12841-MFW         Doc 995      Filed 07/06/21    Page 30 of 34




          21.    Pursuant to Local Rule 2016-2, Greenberg Traurig represents as follows with

regard to its charges for actual and necessary costs and expenses incurred during the Application

Period:

          a.     Copy Charges were $.10 per page, which charge is reasonable and customary in the

          legal industry and represents the costs of copy material, acquisition, maintenance, storage

          and operation of copy machines, together with a margin for recovery of related

          expenditures. In addition, Greenberg Traurig often utilizes outside copier services for high

          volume projects, and this Application seeks the recovery of those costs, if applicable;

          b.     Incoming facsimiles are not billed;

          c.     Out-going facsimiles are billed at the rate of $0.25 per page. The cost represents

          operator time, maintaining several dedicated facsimile telephone lines, supplies and

          equipment, and includes a margin for recovery of related expenditures;

          d.     Toll telephone charges are not billed; and

          e.     Computer assisted legal research charges are billed at actual costs.

                                   VALUATION OF SERVICES

          Greenberg Traurig expended a total of 3,079.60 hours in connection with this matter during

the Final Application Period. The nature of the work performed by the Professionals is detailed in

the exhibits of the first [Docket No. 529-1], second [Docket No. 681-1], third [Docket No. 767-1],

fourth [Docket No. 831-1], fifth [Docket No. 855-1], sixth [Docket No. 943-1] and forthcoming

combined seventh and eighth monthly fee applications. The hourly rates contained therein are

Greenberg Traurig’s normal hourly rates for work of this character.

          22.    In accordance with the factors enumerated in Section 330 of the Bankruptcy Code,

the amounts requested herein for compensation and expense reimbursement are fair and reasonable

given (a) the complexity of these cases, (b) the time expended by the attorneys and

                                                  14
ACTIVE 58355704v5
              Case 20-12841-MFW          Doc 995       Filed 07/06/21    Page 31 of 34




paraprofessionals at Greenberg Traurig, (c) the nature and extent of the services rendered, (d) the

value of such services, and (e) the costs of comparable services other than in a case under this title.

        23.     Greenberg Traurig hereby certifies that (i) it has reviewed the requirements of Local

Rule 2016-2 and (ii) this Application complies with such rule.

        24.     Greenberg Traurig has provided a copy of this Application to the Notice Parties (as

defined in the Compensation Procedures Order).

                                          CONCLUSION

        WHEREFORE, Greenberg Traurig respectfully requests that: (a) it be allowed

compensation in the amount of $481,469.00 for professional services rendered and reimbursement

of expenses in the amount of $1,037.58 for the Second Interim Period; (b) it be allowed

compensation in the amount of $2,352,911.50 (this amount reflects a previously agreed reduction

of $1,020.50) 6 for professional services rendered and reimbursement of expenses in the amount of

$15,930.54 for the Final Application Period; (c) the Court authorize the Debtors to pay Greenberg

any unpaid portion for the Final Application Period on a final basis; and (d) the Court grant such

other and further relief deemed appropriate under the circumstances.



                                      [Signature page follows]




6
    Docket No. 738 ¶¶ 3–4.
                                                  15
ACTIVE 58355704v5
             Case 20-12841-MFW   Doc 995    Filed 07/06/21   Page 32 of 34




        Dated: July 6, 2021                  Respectfully submitted,
        Wilmington, Delaware
                                             GREENBERG TRAURIG, LLP

                                             /s/ Dennis A. Meloro
                                             Dennis A. Meloro (DE Bar No. 4435)
                                             The Nemours Building
                                             1007 North Orange Street, Suite 1200
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 661-7000
                                             Email: melorod@gtlaw.com

                                             - and –

                                             Nancy A. Peterman (admitted pro hac vice)
                                             Eric Howe (admitted pro hac vice)
                                             Nicholas E. Ballen (admitted pro hac vice)
                                             77 West Wacker Dr., Suite 3100
                                             Chicago, Illinois 60601
                                             Telephone: (312) 456-8400
                                             Facsimile: (312) 456-8435
                                             Email: petermann@gtlaw.com
                                                    howee@gtlaw.com
                                                    ballenn@gtlaw.com

                                             Counsel for the Debtors and Debtors in
                                             Possession




                                       16
ACTIVE 58355704v5
             Case 20-12841-MFW       Doc 995     Filed 07/06/21    Page 33 of 34




                                     EXHIBITS A – C


        PLEASE TAKE NOTICE that in compliance with the U.S. Trustee Program’s Guidelines

for Reviewing Applications for Compensation and Reimbursement of Expenses Filed Under 11

U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “U.S. Trustee Guidelines”), attached

hereto as Exhibit A is a copy of the budget and staffing plan agreed to between the above-

captioned debtors and debtors in possession and Greenberg Traurig, LLP (“Greenberg Traurig”)

for March 1, 2021 through June 30, 2021 (the “Second Interim Period”). A chart comparing the

total hours spent and the hours budgeted for each task code for the Second Interim Period is

attached hereto as Exhibit B.
        PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit C is Greenberg

Traurig’s customary and comparable compensation disclosures.



                                  [Signature Page Follows]




ACTIVE 58355704v5
             Case 20-12841-MFW   Doc 995   Filed 07/06/21   Page 34 of 34




        Dated: July 6, 2021                 Respectfully submitted,
        Wilmington, Delaware
                                            GREENBERG TRAURIG, LLP

                                            /s/ Dennis A. Meloro
                                            Dennis A. Meloro (DE Bar No. 4435)
                                            The Nemours Building
                                            1007 North Orange Street, Suite 1200
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 661-7000
                                            Email: melorod@gtlaw.com

                                            - and –

                                            Nancy A. Peterman (admitted pro hac vice)
                                            Eric Howe (admitted pro hac vice)
                                            Nicholas E. Ballen (admitted pro hac vice)
                                            77 West Wacker Dr., Suite 3100
                                            Chicago, Illinois 60601
                                            Telephone: (312) 456-8400
                                            Facsimile: (312) 456-8435
                                            Email: petermann@gtlaw.com
                                                   howee@gtlaw.com
                                                   ballenn@gtlaw.com

                                            Counsel for the Debtors and Debtors in
                                            Possession




                                       2
ACTIVE 58355704v5
